DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application claims the benefit of U.S. Provisional App. No. 62/798,511, filed 01/30/2019. The preliminary amendment filed on 01/29/2020 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-9, 11-20 without traverse in the reply filed on 04/05/2022 is acknowledged. 
4.	Claims 1-9, 11-36 are pending. Claims 1-9, 11-20 are under examination on the merits. Claims 21-36 are withdrawn to a non-elected invention from further consideration. Claim 10 is missing. 
Information Disclosure Statement
5.	The information disclosure statement submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Claim Objections
6.	Claim 1 is objected to because of the following informalities: It is suggested that “Ar is a substituted phenyl or thiophene ring" be deleted and "Ar is a substituted phenyl or substituted thiophene ring" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-9, 11-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites “R1, R2, R3, and R4 are independently selected from methyl, alkyl, or alkyl halide”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claims 2-9, 11-20 being depended on claim 1 are rejected as well. 

9.	Claims 2-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2, recites “R5, R6, R7,R8, and R9 are independently selected from H, C1 to C20 alkoxy, halogen, C1 to C20 halogen-functionalized alkyl, C1 to C20 alkylsilyl, C1 to C20 alkylamine, trialkyl ammonium, sulfonyl, formyl, cyano, carboxylate, or nitro”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claims 3-5 being depended on claim 2 are rejected as well. 

10.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6, recites “R10, R11, and R12 are independently selected from H, C1 to C20 alkoxy, halogen, C1 to C20 halogen-functionalized alkyl, C1 to C20 alkylsilyl, C1 to C20 alkylamine, trialkyl ammonium, sulfonyl, formyl, cyano, carboxylate, or nitro”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).

11.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6, recites “R13, and R14 are independently selected from H, C1 to C20 alkoxy, halogen, C1 to C20 halogen-functionalized alkyl, C1 to C20 alkylsilyl, C1 to C20 alkylamine, trialkyl ammonium, sulfonyl, formyl, cyano, carboxylate, or nitro”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).

12.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13 recites the limitation "the polymeric matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination against the prior art, claim 13 is being depended on claim 9.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.      Claim 7 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 7, as written, depends from claim 1, which recites “ the Ar group having the structure of heterocyclic triazole”,  however, based on the content of the claim 1, Ar is defined as a substituted phenyl or thiophene ring. Thus claim 7 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim 1-2, 8-9, 12-14, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”).  

Regarding claims 1-2: ‘792 discloses a radio-chromic system (Col. 2, lines 14-16) comprising: a derivatized malachite green leuco dye structure sold under the trade mark Pergascript Blue, an activator that forms a radical, a cationic species, or an anionic species upon absorption of radiation; and a carrier (Col. 5, lines 26-36, Example 1). 

                        
    PNG
    media_image1.png
    144
    387
    media_image1.png
    Greyscale
 

	Regarding claim 8: ‘792 discloses the radio-chromic system (Col. 2, lines 14-16), wherein the carrier comprises a fluid (Col. 3, lines 47-48).

Regarding claim 9: ‘792 discloses the radio-chromic system (Col. 2, lines 14-16), wherein the carrier comprises a polymeric matrix (Col. 3, lines 47-48; (Col. 5, lines 26-36, Example 1; Col. 7, Claim 17).  
	
Regarding claim 12: ‘792 discloses the radio-chromic system (Col. 2, lines 14-16), wherein the activator and the derivatized malachite green leuco dye are directly or indirectly bonded to one another (Col. 3, lines 31-46; Col. 6, Claim 1).

	Regarding claim 13: ‘792 discloses the radio-chromic system (Col. 2, lines 14-16), the derivatized malachite green leuco dye being present in the system in an amount of from about 0.2 wt.% to about 50 wt.% by weight of the polymeric matrix (i.e., 0.2/2.0=10 wt%; Col. 5, lines 26-36, Example 1).

	Regarding claim 14: ‘792 discloses the radio-chromic system (Col. 2, lines 14-16), the derivatized malachite green leuco dye and the activator being present in the system in a weight ratio to one another of from about 500:1 to about 1:500 (Col. 4, lines 29-31; Col. 7, Claims 13-14). 
	Regarding claims 18-19: ‘792 discloses a mixture comprising a particle dispersed in a fluid, wherein the particle comprising the radio-chromic system (Col. 8, Claims 20-22).  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 3-6, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) as applied to claim 1 above, and further in view of  Ghasem Bardajee (SbCl3-catalyzed one-pot synthesis of 4,4′-diamino triarylmethanes under solvent-free conditions: Synthesis, characterization, and DFT studies, Beilstein J. Org. Chem., 2011, 7, 135–144, hereinafter “Bardajee”).

Regarding claims 3-6,15, 17-18, 20 : The disclosure of ‘793 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘793 does not expressly teach at least one of R6, R7, and R8 are ethoxy or methoxy or at least one of R6, R7, and R8 comprises a halogen or at least one of R6, R7, and R8 is NO2 or the Ar group is thiophene moiety, and a molded component or a foam or a particle or an additive comprising the radio-chromic system.
However, Bardajee teaches a simple, efficient, and mild procedure for a solvent-free one-step synthesis of various 4,4′-diaminotriarylmethane derivatives which are prepared in good to excellent yields (Page 135, Abstract, lines 1-2; Page 137, Table 1). Bardajee teaches the leuco forms of triarylmethine dyes are compounds with numerous diverse industrial, biological, and analytical applications. They have a broad spectrum of technological applications. For instance, they have been used not only in textile industry to dye wool, nylon, silk, leather, cotton, and polyacrylonitrile fibers, but they also have applications for coloring of plastics, varnishes, waxes, and oils. They have been used in novel types of colorless copying papers, pressure and heat sensitive materials, light-sensitive papers, ultrasonic recording papers, electrothermic heat-sensitive recording papers, inks, crayons, typewritten ribbons, and photoimaging systems. These compounds have been employed as dye precursors in nanocomposite preparations, in photoresponsive polymers, and as the thermal initrater (initiator–transfer–terminator agent) in pseudo-living radical polymerizations. They are also used in low-dose dosimeters, in chemical radiochromic dosimeters and as sensitizers for photoconductivity (Page 135, Introduction, left Col. 1-13 to right Col., 1st para, lines 1-4). 
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a derivatized malachite green leuco dye structure by ‘792, so as to include at least one of R6, R7, and R8 are ethoxy or methoxy or at least one of R6, R7, and R8 comprises a halogen or at least one of R6, R7, and R8 is NO2 or the Ar group is thiophene moiety, and a molded component or a foam or a particle or an additive comprising the radio-chromic system as taught by Bardajee , and would have been motivated to do so with reasonable expectation that this would result in providing synthesis of various 4,4′-diaminotriarylmethane derivatives which are prepared in good to excellent yields for different application as suggested by Bardajee (Page 135, Introduction, left Col. 1-13 to right Col., 1st para, lines 1-4). 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

19.	Claims 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) as applied to claim 1 above, and further in view of Gordhanbhai Patel (US Pub. No. 2005/0208290 A1,  hereinafter “’290”).

Regarding claims 11,15-16: The disclosure of ‘793 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘793 does not expressly teach the activator is a component of the carrier, a molded component comprising the radio-chromic system, wherein the molded component is an extruded component or an injection molded component.
However, ‘290 teaches radiation sensitive devices (Page 1, [0003]) comprising  radiochromic dyes and other dyes which change color with change in pH, e.g., with acids can be used in combination with materials which produce acid upon irradiation (Page 9, 0107]). A film, plaque and block of halogenated polymers, and their copolymers containing a pH sensitive dye, with and without activators and additives such as heat stabilizers, can be used for monitoring radiation (Page 9, [0107]). ‘290 teaches radiation sensitive materials are incorporated into a moldable or castable material and are molded or casted into shaped-articles, such as coatings, films, fiber, plaques, rods and blocks (Page 2, [0011]) with benefit of providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions (Page 4, [0031]).
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the radiation system by ‘792, so as to include the activator which is a component of the carrier, a molded component comprising the radio-chromic system, wherein the molded component is an extruded component or an injection molded component as taught by ‘290, and would have been motivated to do so with reasonable expectation that this would result in providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions as suggested by ‘290 (Page 4, [0031]). 
	Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the selection of a known material of the derivatized malachite green leuco dye based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  

20.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) as applied to claim 1 above, and further in view of Dokken et al. (US Pub. No. 2014/0205360 A1,  hereinafter “’360”).

Regarding claim 17: The disclosure of ‘793 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘793 does not expressly teach a foam comprising the radio-chromic system.
However, ‘360 teaches an applicator assembly includes a head portion having a proximal end, a distal end, and an interior portion defining a fluid chamber; a container for containing an antiseptic solution coupled to and in fluid communication with the proximal end of the head portion; and an application member in fluid communication with the fluid chamber and comprising a foam (Page 1, [0009]). ‘360 teaches a dye such as malachite green leuco dye structure can be impregnated within the first foam layer with benefit of providing to arrive at a particular color  (Page 3, [0022]). 
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the derivatized malachite green leuco dye structure by ‘792, so as to include a system comprising a foam as taught by ‘360, and would have been motivated to do so with reasonable expectation that this would result in providing to arrive at a particular color as suggested by ‘3600 (Page 3, [0022]). 
	Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the selection of a known material of the derivatized malachite green leuco dye based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  

Examiner Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/14/2022